October 24, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        PABLO CASTREJON, Appellant

NO. 14-16-00520-CV                     V.

            ANDREW HORTON AND CASSY HORTON, Appellees
                 ________________________________

     This cause, an appeal from the judgment in favor of appellees, Andrew Horton
and Cassy Horton, signed May 9, 2016, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Pablo Castrejon, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.